 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   MARCOS JESUS SILVA,                 )     NO. SA CV 18-1244-E
                                         )
12                   Plaintiff,          )
                                         )
13        v.                             )     MEMORANDUM OPINION
                                         )
14   COMMISSIONER OF SOCIAL SECURITY     )     AND ORDER OF REMAND
     ADMINISTRATION,                     )
15                                       )
                     Defendant.          )
16   ____________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that Plaintiff’s and Defendant’s motions for summary

20   judgment are denied, and this matter is remanded for further

21   administrative action consistent with this Opinion.

22

23                                  PROCEEDINGS

24

25        Plaintiff filed a complaint on July 17, 2018, seeking review of

26   the Commissioner’s denial of benefits.   The parties consented to

27   proceed before a United States Magistrate Judge on August 14, 2018.

28   Plaintiff filed a motion for summary judgment on November 21, 2018.
 1   Defendant filed a motion for summary judgment on December 27, 2018.

 2   The Court has taken the motions under submission without oral

 3   argument.   See L.R. 7-15; “Order,” filed July 20, 2018.

 4

 5                                  BACKGROUND

 6

 7        Plaintiff asserts disability since December 27, 2013, based on,

 8   inter alia, alleged pain and weakness from lower back and neck

 9   problems, fibromyalgia and osteoarthritis (Administrative Record

10   (“A.R.”) 202-07, 220, 464, 477, 558-66, 583, 896, 900, 908).    The

11   Court previously remanded Plaintiff’s disability claim for further

12   administrative consideration of the opinion of one of Plaintiff’s

13   treating physicians, Dr. Murali Raju.   See A.R. 655-62 (Memorandum

14   Opinion and Order of Remand and Judgment filed on August 17, 2016, in

15   Silva v. Commissioner, SA CV 16-441-E (the “Prior Action”)); see also

16   A.R. 448-51 (Dr. Raju’s opinion).   As the Court pointed out in the

17   Prior Action, Dr. Raju had opined that Plaintiff’s lumbar degenerative

18   disc disease limits Plaintiff to standing and walking no more than

19   four hours in an eight hour workday and would cause Plaintiff to be

20   absent from work approximately twice per month.   See id.   The Court

21   did not reach any other issue then raised except to find that reversal

22   with a directive for the immediate payment of benefits would not be

23   appropriate (A.R. 662, n.2).

24

25        The Appeals Council subsequently vacated the Commissioner’s final

26   decision and remanded the case to an Administrative Law Judge (“ALJ”)

27   for further proceedings consistent with this Court’s order (A.R. 683).

28   The Appeals Council also instructed the ALJ to consolidate Plaintiff’s

                                         2
 1   claim with a subsequent claim for benefits filed on April 6, 2015

 2   (id.).

 3

 4        On remand, a new ALJ reviewed the record and heard testimony from

 5   Plaintiff and a vocational expert (A.R. 464-78, 546-96).    Plaintiff

 6   testified to pain and limitations of allegedly disabling severity

 7   (A.R. 555-73).   The ALJ found that Plaintiff has “severe” degenerative

 8   disc disease of the cervical and lumbar spine with neural foraminal

 9   narrowing and facet arthropathy, mild cerebral atrophy, fibromyalgia,

10   arthritis, osteoarthritis of the hip, post-concussive syndrome,

11   chronic headaches, disorder of the sacrum, obesity, bibasilar

12   atelectasis with trace right pleural effusion, hepatic steatosis

13   (mildly enlarged liver), depression, and post-traumatic stress

14   disorder (“PTSD”) (A.R. 467).   The ALJ found that Plaintiff retains a

15   residual functional capacity for light work limited to:

16   (1) occasionally climbing ramps and stairs, balancing, stooping,

17   kneeling, crouching and crawling; (2) no climbing of ladders, ropes or

18   scaffolds; (3) tasks with a reasoning level of 2 or less;

19   (4) occasional direct public contact; and (5) low stress jobs defined

20   as having only occasional decision-making duties and changes in the

21   work setting.    See A.R. 469-76 (rejecting Plaintiff’s allegations as

22   “not entirely consistent with the medical evidence and other evidence

23   in the record,” and giving “greatest weight” to non-examining state

24   agency physician opinions and “least weight” to Dr. Raju’s opinion).

25   The ALJ deemed Plaintiff capable of performing work as a “marker,”

26   “power screwdriver operator,” and “housekeeping cleaner,” and, on that

27   basis, denied disability benefits through September 19, 2017 (A.R.

28   477-78 (adopting vocational expert testimony at A.R. 577-78)).

                                         3
 1         In analyzing Plaintiff’s residual functional capacity, the ALJ

 2   did not even mention Dr. Raju’s opinion that Plaintiff would be absent

 3   from work two times per month (A.R. 475-76).    Plaintiff submitted

 4   “exceptions” to the Appeals Council, arguing, inter alia, that the ALJ

 5   failed properly to consider Plaintiff’s subjective complaints and Dr.

 6   Raju’s opinions (A.R. 931-36).   The Appeals Council considered the

 7   exceptions but denied review, discerning no reason to assume

 8   jurisdiction (A.R. 454).   The Appeals Council refused to “consider and

 9   exhibit” new evidence Plaintiff had submitted, finding that the

10   evidence assertedly did not show a reasonable probability of a

11   different outcome (A.R. 454).    The Appeals Council also found not

12   relevant certain newly submitted records postdating the ALJ’s decision

13   (A.R. 454).

14

15                              STANDARD OF REVIEW

16

17         Under 42 U.S.C. section 405(g), this Court reviews the

18   Administration’s decision to determine if: (1) the Administration’s

19   findings are supported by substantial evidence; and (2) the

20   Administration used correct legal standards.    See Carmickle v.

21   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

22   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

23   682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is “such

24   relevant evidence as a reasonable mind might accept as adequate to

25   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

26   (1971) (citation and quotations omitted); see also Widmark v.

27   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

28   ///

                                         4
 1         If the evidence can support either outcome, the court may

 2         not substitute its judgment for that of the ALJ.   But the

 3         Commissioner’s decision cannot be affirmed simply by

 4         isolating a specific quantum of supporting evidence.

 5         Rather, a court must consider the record as a whole,

 6         weighing both evidence that supports and evidence that

 7         detracts from the [administrative] conclusion.

 8

 9   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

10   quotations omitted).

11

12                                  DISCUSSION

13

14         After consideration of the record as a whole, the Court reverses

15   the Administration’s decision in part and remands the matter for

16   further administrative proceedings.    As discussed below, the

17   Administration materially erred in evaluating the evidence of record.

18

19   I.    Summary of the Medical Record.

20

21         The available medical record dates back to May of 2013 (A.R. 293-

22   302).   At that time, Plaintiff presented to the emergency room for

23   lower extremity pain and weakness radiating from the low back (id.).

24   Plaintiff associated these problems with a 1994 work-related injury

25   for which Plaintiff had been treated until 1997 (id.).    Plaintiff did

26   not then have health insurance or a primary care physician (A.R. 294).

27   ///

28   ///

                                        5
 1        The record following that first emergency room visit reflects

 2   consistent complaints of radiating back pain and findings of

 3   degenerative disease in the lumbar and cervical spine.   See, e.g.,

 4   A.R. 291, 294, 321, 325-26, 330, 345, 354, 373, 379, 389, 401, 411,

 5   422, 426, 428, 443, 941, 945, 1238, 1431, 1433, 1435, 1554, 1624,

 6   1626, 1829, 1836, 1839, 1842, 1846, 1857, 1861, 1864, 2070, 2114

 7   (Plaintiff’s complaints); see also A.R. 301-02 (May, 2013 lumbar spine

 8   CT scan showing degenerative changes, disc space narrowing at L4-L5

 9   and L5-S1, and facet joint arthropathy); A.R. 361-62 (March, 2014

10   lumbar spine MRI showing multilevel degenerative disc disease and

11   facet arthropathy most significant at L4-L5, where there is mild to

12   moderate neural foraminal narrowing and central canal stenosis without

13   impingement, and mild fatty atrophy of the paraspinal musculature);

14   A.R. 1148-49 (April, 2015 lumbar spine MRI showing moderate to severe

15   facet arthrosis and ligamentous flavum hypertrophy at L4-L5, minimal

16   anterolisthesis of L4 on L5, moderate stenosis of the right neural

17   foramen and right lateral recess, moderate facet arthrosis at L5-S1,

18   and minimal anterolisthesis of L5 - S1); A.R. 1156-57 (December, 2015

19   lumbar spine x-ray showing narrowing disc space at L5-S1, facet

20   arthritis at L4-L5 and L5-S1, lumbar spondylosis at L3-L4, generalized

21   osteopenia, and a wedge deformity at T12); A.R. 1763-64 (August, 2016

22   lumbar spine MRI showing moderate degenerative disc disease and facet

23   spondylosis from L3-L4 through L5-S1, bilateral lateral recess

24   narrowing at L4-L5, moderate L3-L4 through L5-S1 bilateral neural

25   foraminal narrowing, and unchanged minimal anterolisthesis of L5 on

26   S1); A.R. 416 (October, 2014 cervical spine x-rays showing mild

27   degenerative changes); A.R. 1330-31 (March, 2015 cervical spine MRI

28   showing mild multilevel degenerative disc disease with mild to

                                       6
 1   moderate narrowing of the spinal canal from C3-C7); A.R. 1761-63

 2   (August, 2016 cervical spine MRI showing congenital narrowing of the

 3   spinal canal mainly at C4-C5, mild degenerative changes, mild to

 4   moderate canal stenosis at C5-C6 and mild spinal canal stenosis at C4-

 5   C5, and mild to moderate left neural foraminal stenosis at C5-C6).

 6   Plaintiff reportedly has used a cane for ambulation since February of

 7   2013 due to weakness and pain in the right leg (A.R. 295, 345-46, 391,

 8   945, 1201, 1208, 1225, 1238, 1690, 1693, 1818-19, 1857, 1981, 1994,

 9   2011, 2016, 2019, 2038, 2054, 2068).

10

11          Plaintiff began regular treatment at LAC-USC Medical Center in

12   June of 2013 for alleged back and knee pain (A.R. 320-42).

13   Plaintiff’s doctor reviewed the May, 2013 lumbar spine CT scan and

14   noted on examination that Plaintiff had tenderness in the lumbar area

15   and both knees, and an unstable gait without an assistive device (A.R.

16   320-21).    Plaintiff was prescribed Ultram (Tramadol), ordered to avoid

17   heavy lifting, and referred for an orthopedic evaluation (A.R. 321-

18   22).    In January of 2014, Plaintiff’s doctor reportedly completed a

19   General Relief “disability” form for disability through April of 2014

20   (A.R. 372-73).   This form is not in the record.

21

22          Consultative examiner Dr. Ibrahim Yashruti prepared a complete

23   orthopaedic evaluation dated February 7, 2014 (A.R. 345-50).

24   Plaintiff complained of burning, throbbing, dull and sharp back pain,

25   bilateral hip and knee pain, chest pain, weakness in the legs

26   aggravated by sitting, standing, walking, bending and lifting,

27   dizziness, nausea and problems controlling his bladder (A.R. 345).

28   Plaintiff reported injuring his back in 1994 while lifting a patient

                                         7
 1   (A.R. 345).   Plaintiff reportedly had been using a cane constantly

 2   since February of 2013, stating that he could not walk without the

 3   cane (A.R. 345-46).   Plaintiff was taking Tramadol, Ranitidine,

 4   Ibuprofen and Methocarbamol (A.R. 345).

 5

 6        On examination, Plaintiff had limited range of motion in the

 7   cervical spine, tenderness and limited range of motion in the

 8   lumbosacral spine, “popping” in the low back upon palpation of the

 9   knees, and positive straight leg raising, with limited effort reported

10   on several tests (A.R. 346-49).   X-rays showed mild healed compression

11   at T12 and “very mild” scoliosis of L5-S1 (A.R. 349).1   Dr. Yashruti

12   opined that Plaintiff had no orthopedic findings to justify

13   Plaintiff’s movements and reaction to examination, and that Plaintiff

14   could ambulate without a cane (A.R. 350).   Dr. Yashruti found

15   Plaintiff capable of medium work (i.e., lifting 50 pounds

16   occasionally, 25 “degrees” (pounds) occasionally, standing and walking

17   six hours a day, sitting six hours a day, with frequent squatting,

18   kneeling, crouching and crawling, and no limitations in reaching with

19   his arms and manipulating with his hands) (A.R. 350).    Dr. Yashruti

20   stated that Plaintiff would benefit from a neurologic evaluation (A.R.

21   350).

22

23        Plaintiff thereafter presented to the UC Irvine Emergency

24   Department in March of 2014 for back pain (A.R. 354-59, 361-62,

25   378-87).   A lumbar spine MRI showed multilevel degenerative disc

26   disease and facet arthropathy most significant at L4-L5, where there

27
          1
               It appears that Dr. Yashruti did not review Plaintiff’s
28   May, 2013 lumbar spine CT scan.

                                        8
 1   was mild to moderate neural foraminal narrowing, with lateral recess

 2   narrowing and central canal stenosis without impingement, and mild

 3   fatty atrophy of the paraspinal musculature (id.).   Plaintiff was

 4   prescribed acetaminophen-hydrocodone and ordered to follow up with his

 5   primary doctor (A.R. 354).

 6

 7         Dr. Josephina Choa of AltaMed regularly treated Plaintiff from

 8   May of 2014 through at least July of 2015 (A.R. 389-94, 418-41, 1014-

 9   69, 1318-23).   Dr. Choa diagnosed, inter alia, obesity, PTSD, lumbar

10   disc disease, neck pain, chronic radiculopathy, urinary incontinence

11   and memory loss, and referred Plaintiff to various specialists (A.R.

12   389, 392, 420, 429, 440-41, 1034, 1322).

13

14         One of those specialists was neurosurgeon Dr. Raju, who evaluated

15   Plaintiff in July of 2014 (A.R. 411-14).   Plaintiff complained of

16   progressively worsening back pain, radiating down both legs with

17   associated numbness and tingling and bladder incontinence (A.R. 411).

18   Dr. Raju reviewed Plaintiff’s lumbar spine MRI and noted on

19   examination that Plaintiff had decreased range of motion in his back

20   due to pain, but a gait and station “within normal limits” (with no

21   mention of whether Plaintiff was using a cane) (A.R. 411-12).   Dr.

22   Raju assessed lumbago and degeneration of the lumbar or lumbosacral

23   intervertebral disc, with a note to consider facet blocks for

24   Plaintiff’s facet arthropathy and degenerative changes (A.R. 412).

25   Dr. Raju referred Plaintiff to a pain management doctor and suggested

26   follow up after the facet blocks (A.R. 413).

27   ///

28   ///

                                        9
 1        Plaintiff saw pain management specialist Dr. Kais Alsharif in

 2   September of 2014 (A.R. 401-08).   Plaintiff reported a history of

 3   progressive, daily, constant back pain for over 20 years, worse with

 4   physical activity, prolonged walking or standing, radiating down his

 5   legs with intermittent numbness and tingling and weakness in the legs

 6   (A.R. 401).   Plaintiff said Norco and Tramadol gave him nausea and

 7   dizziness (A.R. 401).    Plaintiff also said that he then was taking

 8   Tramadol, Ibuprofen and Robaxin, and that he had not had surgery or

 9   injections (A.R. 401).   On examination, Plaintiff reportedly had

10   tenderness in the lumbar spine, positive facet loading, positive

11   straight leg raising tests, positive Faber test, negative Waddell’s

12   sign, and a normal gait (with use of a cane) (A.R. 402).   Dr. Alsharif

13   reviewed Plaintiff’s lumbar spine MRI and assessed lumbar facet

14   syndrome, lumbar spondylosis, lumbar degenerative disc disease, lumbar

15   radiculitis and disorders of the sacrum (A.R. 403).   Dr. Alsharif

16   opined that Plaintiff’s presentation was consistent with lumbar

17   radiculopathy, facet arthropathy and sacroiliac dysfunction (A.R.

18   403).   Dr. Alsharif prescribed Tylenol #3 and recommended a bilateral

19   S.I. (sacroiliac) injection (A.R. 403-04).   Plaintiff returned on

20   September 30, 2014, for a bilateral sacroiliac joint epidural steroid

21   injection (A.R. 405-08).

22

23        Dr. Raju completed a one-page General Relief “Report of

24   Examination” form dated September 30, 2014 (A.R. 414).   This form

25   stated that Plaintiff had lumbar degenerative disc disease with severe

26   pain since 1994, which was considered permanent, and rendered

27   Plaintiff unsuitable for any employment, with the following specific

28   limitations: “no lifting, prolonged sitting or walking” (A.R. 414).

                                         10
 1          Plaintiff returned to Dr. Alsharif in December of 2014, reporting

 2   that Tylenol #3 was helping his pain but also reporting that the

 3   improvement he received from the sacroiliac injection lasted only one

 4   week (A.R. 994).    Plaintiff then was taking Tylenol #3 and Robaxin

 5   (A.R. 995).    Findings on examination were unchanged from the prior

 6   examinations (A.R. 995).    Dr. Alsharif continued Plaintiff’s

 7   medications and gave Plaintiff a L5-S1 epidural injection (A.R. 996-

 8   98).

 9

10          Plaintiff followed up with Dr. Raju in January of 2015 (A.R.

11   1624-25).    Plaintiff reported improving back pain but persistent neck

12   pain, and stated that his symptoms were unchanged despite having

13   epidural steroid injections since his last visit with Dr. Raju (A.R.

14   1624).    On examination, Plaintiff reportedly had normal strength and

15   was able to ambulate without assistance (A.R. 1624).    There is no

16   indication whether Plaintiff then was using a cane (A.R. 1624).    Dr.

17   Raju assessed cervicalgia, indicated that Plaintiff should continue

18   with his series of epidural steroid injections, and referred Plaintiff

19   for physical therapy and a cervical spine MRI (A.R. 1624-25).

20

21          Dr. Raju completed a “Medical Assessment of Ability to Do

22   Work-Related Activities (Physical)” form dated January 12, 2015 (A.R.

23   448-51).    Dr. Raju opined that Plaintiff could frequently lift and

24   carry up to 20 pounds, sit for two hours at one time without

25   interruption, stand for two hours at one time without interruption,

26   walk for two hours at one time without interruption, for a total of

27   six hours sitting in a workday and four hours standing/walking in a

28   workday (A.R. 448-49).    Dr. Raju opined that Plaintiff could

                                         11
 1   occasionally stoop, crouch, kneel and crawl, never climb, frequently

 2   balance, and occasionally push and pull depending on the weight (A.R.

 3   450).   Dr. Raju further opined that Plaintiff could not work in

 4   environments with unprotected heights, moving machinery, exposure to

 5   marked changes in temperature and humidity, or dust, fumes and gases,

 6   and would have “mild” restrictions in driving due to Plaintiff’s

 7   narcotic medications (A.R. 451).   Dr. Raju opined that Plaintiff would

 8   likely miss work “[a]bout twice a month” due to his condition (A.R.

 9   451).

10

11        Plaintiff returned to Dr. Alsharif in March of 2015, reporting

12   significant improvement for only approximately two weeks from the L5-

13   S1 injection but also saying that his pain was controlled with

14   medication (A.R. 1109).   Examination findings were unchanged (A.R.

15   1110-11).   Dr. Alsharif continued Plaintiff’s medications without

16   giving any additional injections (A.R. 1111).

17

18        When Plaintiff returned to Dr. Raju later in March of 2015,

19   Plaintiff reported no improvement in his neck and low back pain since

20   the last visit with Dr. Raju (A.R. 1626).   Plaintiff reported that he

21   had completed the series of epidural steroid injections with “mild

22   improvement” for only 1.5 weeks, and had attended one physical therapy

23   session without improvement (A.R. 1626).    Examination results were

24   unchanged (A.R. 1627).    Dr. Raju reviewed Plaintiff’s March, 2015

25   cervical spine MRI, which showed mild multilevel degenerative disc

26   disease with mild to moderate narrowing of the spinal canal from C3-C7

27   (A.R. 1330-31), and “[d]iscussed with patient about continued

28   follow-up with pain management for conservative treatment options, and

                                         12
 1   continuing with [physical therapy]” (A.R. 1627).2

 2

 3         In April of 2015, Plaintiff consulted with orthopedic surgeon Dr.

 4   Adam Holleran, who reviewed Plaintiff’s March, 2015 cervical spine MRI

 5   (A.R. 941-43).   On examination, Plaintiff reportedly had mild loss of

 6   cervical and lumbar lordosis, moderate tenderness to palpation of the

 7   cervical and lumbar spine, muscle spasm, limited range of motion with

 8   pain, but intact sensation and strength (A.R. 942).   Dr. Holleran

 9   diagnosed cervical and lumbar degenerative disc disease, requested a

10   lumbar spine MRI, prescribed Meloxicam, and referred Plaintiff for

11   pain management and physical therapy, with a note to return as needed

12   (A.R. 943).3

13   ///

14   ///

15

16         2
               Consultative neurologist Dr. Nancy Vu evaluated
17   Plaintiff in March of 2015 (A.R. 945). Plaintiff complained of
     chronic daily diffuse and frontal headaches following a history
18   of multiple concussions, depression, poor balance, back problems
     with bilateral leg numbness, pain, weakness, obesity,
19   homelessness, tinnitis, dizziness, vertigo and an unsteady gait
     requiring a cane (A.R. 945). On examination, Plaintiff
20
     reportedly was anxious, tense but cooperative, depressed with
21   slight inattention, had mild proximal leg weakness, and ambulated
     slowly with a cane (A.R. 945). Dr. Vu diagnosed post concussion
22   syndrome, chronic headaches, and assessed a history of depression
     and poor memory with "?" re psychosis (A.R. 945). Dr. Vu ordered
23   a brain CT scan which showed mild cerebral atrophy (A.R. 945-47).
     Plaintiff returned for follow up in May and August of 2015 with
24
     no reported changes (A.R. 1125-28).
25         3
               As summarized above, Plaintiff’s April, 2015 lumbar
26   spine MRI showed moderate to severe facet arthrosis and
     ligamentous flavum hypertrophy at L4-L5, minimal anterolisthesis
27   of L4 on L5, moderate stenosis of the right neural foramen and
     right lateral recess, moderate facet arthrosis at L5-S1, and
28   minimal anterolisthesis of L5 on S1 (A.R. 1148-49).

                                        13
 1         Plaintiff returned to Dr. Alsharif in June of 2015, reporting no

 2   changes (A.R. 1105-08).   Dr. Alsharif continued Plaintiff’s

 3   medications with a note that a consultation with a spine surgeon (Dr.

 4   Massoudi) was pending (A.R. 1107).    It appears that Plaintiff did not

 5   consult with another surgeon until 2016.   In March of 2016,

 6   neurological surgeon Dr. Peyman Tabrizi examined Plaintiff, later

 7   reviewed Plaintiff’s April, 2016 lumbar spine MRI,4 and recommended

 8   against any surgical intervention in favor of “continued conservative

 9   management” with physical therapy and possible rheumatology evaluation

10   and treatment for arthritis (A.R. 1521-22).

11

12         In October of 2015, Plaintiff began regular treatment with Dr.

13   Rye-Ji Kim and others at UC Irvine Health, after Plaintiff presented

14   to the UC Irvine emergency room in September of 2015 for neck, back

15   and right leg pain (A.R. 1227-40, 1981-2142).   Dr. Kim reviewed

16   Plaintiff’s March, 2014 lumbar spine MRI, and referred Plaintiff for

17   pain management, orthopedic, urologic, and neurologic surgery

18   consultations, and a psychiatry consultation (A.R. 1163, 1229-30).

19   ///

20   ///

21

22
           4
               The April, 2016 lumbar spine MRI does not appear to be
23   in the record. According to Dr. Tabrizi, this MRI showed
     evidence of L2 hemangioma, L3-L4 disc dessication with a 1-mm
24   disc bulge and mild to moderate facet hypertrophy bilaterally,
25   mild bilateral neural foraminal stenosis, L4-L5 moderate to
     severe facet arthrosis with ligamentum flavum hypertrophy and
26   minimal anterolisthesis of L4 and L5, moderate stenosis of the
     right neural foramen and mild left neural foraminal stenosis, L5-
27   S1 dessication with subtle anterolisthesis of L5 over S1, and
     moderate facet hypertrophy bilaterally causing moderate bilateral
28   neural foraminal stenosis. See A.R. 1521.

                                          14
 1        Plaintiff was treated by the Pain Medicine Specialty Group

 2   monthly from December of 2015 through at least January of 2017 (A.R.

 3   1426-50, 1554-61, 1574-75, 1815-47).    Plaintiff reported chronic neck,

 4   low back and leg pain radiating to the upper and lower extremities,

 5   aggravated by prolonged sitting, standing, walking, lifting, bending

 6   and driving (A.R. 1435).   Plaintiff also reported that lumbar epidural

 7   injections had provided short term relief only and that Tylenol with

 8   codeine prescribed by his pain doctor was not helpful (A.R. 1435).      On

 9   examination, Plaintiff reportedly had tenderness in the paraspinal

10   muscles, positive facet maneuver, and no sensory deficits (A.R. 1436).

11   Plaintiff was assessed with lumbar and cervical radiculopathy, and

12   prescribed Norco and Gabapentin (A.R. 1432, 1434, 1436-37).    By

13   February of 2016, Plaintiff reported that his pain medications were

14   not effective and Plaintiff refused any further injections, so his

15   Norco dose was increased and he was given a Lidoderm patch (A.R.

16   1428-29).   In March of 2016, Plaintiff reported that the Lidoderm

17   patch was working well and his pain was controlled with medications

18   (A.R. 1426).   In April and May of 2016, Plaintiff’s pain reportedly

19   was stable on his medications (A.R. 1556, 1560).    From June through

20   October of 2016, Plaintiff reported neck pain radiating to his

21   bilateral upper extremities, low back pain radiating to the bilateral

22   lower extremities, and no desire for any spine injections or surgery

23   (A.R. 1554, 1836, 1839, 1842, 1846).    Examination results were

24   unchanged and his medications were continued (A.R. 1554-55, 1836-37,

25   1839-40, 1842-43, 1846-47).   In December of 2016, Plaintiff reported

26   that he had slipped and hurt his right hip two weeks earlier and he

27   was still having pain with walking (A.R. 1829).    A hip x-ray was

28   ordered and his medications were continued (A.R. 1829-30).    When

                                        15
 1   Plaintiff returned in January of 2017, he reported that his right hip

 2   was still hurting (A.R. 1826).   A right hip x-ray showed

 3   osteoarthritis and mild osteopenia (A.R. 1826, 1870-71).    Plaintiff’s

 4   medications were continued (A.R. 1827).

 5

 6         Meanwhile, Plaintiff presented to Dr. David Kilgore at UC Irvine

 7   Health in December of 2015 for an “Integrative Medicine Consultation”

 8   (A.R. 1198-1207).    On examination, Plaintiff reportedly had difficulty

 9   rising from a chair, ambulated slowly with a cane, had a kyphotic

10   posture, positive straight leg raising tests, limited range of motion,

11   multiple myofascial trigger points, and was unable to stand completely

12   erect (A.R. 1201).   Dr. Kilgore assessed chronic neck and low back

13   pain, degenerative disc and facet arthritis, depression, pre-diabetes,

14   obesity, chronic urge urinary incontinence, and possible multi-trauma

15   early onset dementia with CT scan evidence of cerebral atrophy (A.R.

16   1202).

17

18         Plaintiff returned to Dr. Kilgore in March of 2016 for follow up

19   (A.R. 1178-89).   Plaintiff reportedly had undergone “conservative”

20   treatment including medication, physical therapy and epidural

21   injections with decreased activity and without sustainable

22   improvements to pain function or quality of life (A.R. 1179).

23   Plaintiff was using Lidocaine patches, Hydrocodone and Gabapentin for

24   pain, using a cane to walk, and was taking Abilify, Sertraline and

25   Mirtazapine for depression (A.R. 1178, 1180-84).   Plaintiff was

26   homeless (A.R. 1178, 1180).

27   ///

28   ///

                                         16
 1        Consulting neurologist Dr. Mark Farag evaluated Plaintiff in June

 2   of 2016 for short and long term memory issues dating back to a bicycle

 3   accident in 2008 or 2009 (A.R. 1712-16).   On examination, Plaintiff

 4   reportedly had a Mini Mental Status Examination (“MMSE”) score of

 5   29/30, with 2/3 recall, and a narrow base gait with cane assistance

 6   (A.R. 1713-14).   Dr. Farag reviewed Plaintiff’s lumbar spine MRI and

 7   brain CT scan, and opined that Plaintiff was experiencing normal

 8   variations in mental status and attention, given Plaintiff’s ability

 9   to take care of himself and navigate travel and government systems

10   without assistance, opining that any primary neurological disorder is

11   at an “imperceptibly early stage” (A.R. 1715).

12

13        Consulting rheumatologist Dr. Sarah Hwang evaluated Plaintiff in

14   August and September of 2016 (A.R. 1772-81).   Examination revealed

15   swelling and/or tenderness in fingers, elbows, cervical and lumbar

16   spine, knees, ankles and feet and positive trigger points (A.R. 1774).

17   Dr. Hwang assessed obesity, fibromyalgia and depression, as well as

18   spinal stenosis (A.R. 1775).   Dr. Hwang found no evidence of

19   rheumatoid arthritis (A.R. 1780).

20

21        Consulting neurologist Dr. Jack Lin evaluated Plaintiff in

22   December of 2016 (A.R. 1818-24).    Plaintiff reported episodes of brain

23   “fogginess” and intermittent forgetfulness, but no loss of functioning

24   from the prior neurological evaluation (A.R. 1818).   Plaintiff’s MMSE

25   score was 28/30 and his recall was 2/3 (A.R. 1819).   Plaintiff again

26   was noted to have a narrow base gait with cane assistance (A.R. 1819).

27   Dr. Lin found it unlikely that Plaintiff is suffering from a

28   neurocognitive disorder but referred Plaintiff for a more complete

                                         17
 1   memory workup (A.R. 1821).

 2

 3        Plaintiff consulted in March and June of 2017 with neurologist

 4   Dr. Chuang Kuo Wu for memory issues (A.R. 1999-2004, 2091-98).    An

 5   April, 2017 brain MRI showed no acute lesions but mild cerebral

 6   cortical atrophy (A.R. 2000, 2061).     A May, 2017 EEG study was normal

 7   (A.R. 2054-55).   Dr. Wu assessed memory loss and possible mild

 8   neurocognitive disorder (A.R. 2001).5

 9

10        State agency physicians reviewed Plaintiff’s claim while the

11   Prior Action was pending and found Plaintiff capable of light work as

12   of May of 2016 (A.R. 628-49).   However, the state agency physicians

13   did not review Dr. Raju’s January, 2015 opinion stating that Plaintiff

14   had greater limitations and would be absent from work twice each

15   month.   See A.R. 633, 644, 647 (state agency physicians indicating

16   that there was no opinion evidence for review).    State agency

17   physicians reconsidered Plaintiff’s claim in September of 2016 – after

18   this Court’s remand order in the Prior Action but before the Appeals

19
          5
               The record also contains a “Mental Assessment” form
20   dated August 8, 2017, by Sandra P. Klein, Ph.D. (A.R. 2151-55).
21   There are no treatment notes from Dr. Klein. Dr. Klein diagnosed
     an “unspecified neurocognitive disorder” based on the presence of
22   cerebral atrophy, depression, chronic neck and low back pain, and
     possible post-multi-trauma early dementia (A.R. 2154). Dr. Klein
23   opined that Plaintiff has various limits in his understanding and
     memory, concentration and persistence, social interaction and
24   adaptation (A.R. 2151-54). Dr. Klein explained, “Mr. Marcos
25   Silva exhibits impaired sustained & divided attention ability.
     This undermines most other cognitive domains and exacerbates his
26   previous limited cognitive ability. Chronic pain and depression
     contributes [sic] to an inability to problem solve, make
27   decisions, remember detailed instructions, and follow-through on
     completing tasks at hand. Physical limitations also contribute
28   to an inability to perform tasks normally.” (A.R. 2155).

                                        18
 1   Council remanded the case (A.R. 655-62, 683).    At that time, the state

 2   agency physicians again found Plaintiff capable of light work and

 3   again failed to acknowledge Dr. Raju’s opinion.   See A.R. 663-79

 4   (stating there was no opinion evidence for review).

 5

 6   II.   Summary of Plaintiff’s Testimony and Statements.

 7

 8         At the most recent administrative hearing in August of 2017,

 9   Plaintiff testified that he received government relief and lived in

10   his car (A.R. 550-51).   Plaintiff said that in 1989, he and his

11   brother walked in on a robbery and were shot.    Plaintiff was shot five

12   times, causing him to lose 60 percent of his feeling on his left side,

13   and his brother was shot once, leaving his brother a paraplegic (A.R.

14   555-56).

15

16         Plaintiff complained of daily neck pain radiating to his lower

17   back, head and arms following several car accidents, pain and weakness

18   in his arms and hands following a bicycle accident, difficulty

19   breathing upon bending due to fractured ribs that did not heal

20   correctly, trouble gripping his walking cane, daily mid-back pain

21   radiating down to his legs aggravated by walking, sitting and lying

22   down, leg pain and weakness, and knee pain from several falls

23   radiating down to his foot aggravated by walking and standing, worse

24   on the right side than the left (A.R. 558-65).    Plaintiff said that he

25   has used a cane constantly since 2012 on his right side because he has

26   problems balancing and has fallen, and he does not want to put all his

27   weight on his right knee (A.R. 565-68).   Plaintiff estimated that he

28   could stand for five minutes without a cane but insisted he would need

                                        19
 1   the cane when he moves (A.R. 568).    Plaintiff said when he tries to

 2   walk without a cane he drags his feet and stumbles (A.R. 568).

 3   Plaintiff said that he suffers back pain from sitting continuously and

 4   must either lie down or move around to relieve the pain (A.R. 568-69).

 5   Plaintiff estimated that he could sit continuously for 30 minutes

 6   (A.R. 569).   Plaintiff said that he lies down for 15 to 20 minutes

 7   every hour during a typical day (A.R. 570).   Plaintiff could take the

 8   bus to his brother’s house to shower and get his mail (A.R. 570-71).

 9   Plaintiff said he has trouble sleeping, feels depressed, has problems

10   concentrating and thinking, and cannot remember what he reads (A.R.

11   555, 572-73).

12

13         In a Function Report form dated in April of 2016, Plaintiff

14   reported that he was homeless, ate two “ready made” meals a day, took

15   public transportation, shopped 10 to 15 minutes a day for food, and

16   tried to take short walks and exercise if possible (A.R. 879-81).

17   Plaintiff reported that he had trouble bending, stooping, sitting,

18   standing and walking, that rheumatoid arthritis in his hands made it

19   hard to care for his hair or shave or hold things,6 and that he had

20   trouble with his concentration and memory and getting along with

21   others (A.R. 879, 882-83).   Plaintiff reported that he walked with a

22   cane and could walk 200 feet before needing to rest up to 30 minutes

23   ///

24   ///

25   ///

26
           6
27             This Function Report predates Plaintiff’s rheumatology
     examination, where he was found to have swelling and tenderness
28   in his fingers and assessed with fibromyalgia (A.R. 1777-80).

                                          20
 1   (A.R. 883-84).7

 2

 3   III. The ALJ Erred in Discounting Plaintiff’s Testimony and Statements

 4        Regarding the Severity of Plaintiff’s Symptoms Without Stating

 5        Legally Sufficient Reasons for Doing So.

 6

 7        Where, as here, an ALJ finds that a claimant’s medically

 8   determinable impairments reasonably could be expected to cause some

 9   degree of the alleged symptoms of which the claimant subjectively

10   complains, any discounting of the claimant’s complaints must be

11   supported by “specific, cogent” findings.   See Berry v. Astrue, 622

12   F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834

13   (9th Cir. 1995);   but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th

14   Cir. 1996) (indicating that ALJ must state “specific, clear and

15   convincing” reasons to reject a claimant’s testimony where there is no

16

17
          7
18             In a Function Report form from December of 2013, when
     Plaintiff was not homeless, Plaintiff reported that on a typical
19   day he woke up, ate, showered, took his medications, tried to
     read, watched television, listened to the radio, took a short
20   walk if he could, and made a sandwich for lunch (A.R. 239).
21   Plaintiff reportedly could make sandwiches and canned soup,
     drive, and shop in stores for 30 minutes (A.R. 241-42).
22   Plaintiff reportedly did not go to places where he has to sit,
     stand or walk for prolonged times (A.R. 244). Plaintiff
23   indicated that he had trouble lifting, could walk one block or
     less before needing to rest for 15 minutes or more, needed a cane
24   for assistance when he walked, and could pay attention for five
25   to 10 minutes (A.R. 244-45). Similarly, in an undated Pain
     Questionnaire, Plaintiff reported that he could only do minimal
26   walking, driving and shopping, and no household chores, but he
     could make cold sandwiches and warm soups in the microwave (A.R.
27   228-29). Plaintiff reported that he could walk less than one
     block, stand for five to 10 minutes, and sit for 15 to 30 minutes
28   at a time (A.R. 229).

                                        21
 1   evidence of malingering).8   Generalized, conclusory findings do not

 2   suffice.   See Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)

 3   (the ALJ’s credibility findings “must be sufficiently specific to

 4   allow a reviewing court to conclude the ALJ rejected the claimant’s

 5   testimony on permissible grounds and did not arbitrarily discredit the

 6   claimant’s testimony”) (internal citations and quotations omitted);

 7   Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ

 8   must “specifically identify the testimony [the ALJ] finds not to be

 9   credible and must explain what evidence undermines the testimony”);

10   Smolen v. Chater, 80 F.3d at 1284 (“The ALJ must state specifically

11   which symptom testimony is not credible and what facts in the record

12   lead to that conclusion.”); see also Social Security Ruling 16-3p

13   (eff. March 28, 2016).9

14   ///

15   ///

16
           8
17             In the absence of an ALJ’s reliance on evidence of
     “malingering,” most recent Ninth Circuit cases have applied the
18   “clear and convincing” standard. See, e.g., Brown-Hunter v.
     Colvin, 806 F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin,
19   775 F.3d 1133, 1136-37 (9th Cir. 2014); Treichler v.
     Commissioner, 775 F.3d 1090, 1102 (9th Cir. 2014); Ghanim v.
20
     Colvin, 763 F.3d 1154, 1163 n.9 (9th Cir. 2014); Garrison v.
21   Colvin, 759 F.3d 995, 1014-15 & n.18 (9th Cir. 2014); see also
     Ballard v. Apfel, 2000 WL 1899797, at *2 n.1 (C.D. Cal. Dec. 19,
22   2000) (collecting earlier cases). In the present case, the ALJ’s
     findings are insufficient under either standard, so the
23   distinction between the two standards (if any) is academic.
24         9
               Social Security Rulings (“SSRs”) are binding on the
25   Administration. See Terry v. Sullivan, 903 F.2d 1273, 1275 n.1
     (9th Cir. 1990). SSR 16–3p superseded SSR 96–7p, but may have
26   “implemented a change in diction rather than substance.” R.P. v.
     Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5, 2016); see
27   also Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017)
     (suggesting that SSR 16–3p “makes clear what our precedent
28   already required”).

                                        22
 1        Here, the ALJ discounted Plaintiff’s testimony and statements as

 2   “not entirely consistent with the medical evidence and other evidence

 3   in the record” (A.R. 473-74).   The ALJ stated: (1) Plaintiff’s

 4   statements concerning the intensity, persistence and limiting effects

 5   of his symptoms on his ability to ambulate assertedly were

 6   inconsistent with the objective medical evidence; (2) the degree of

 7   Plaintiff’s subjective complaints assertedly was “not comparable” to

 8   the “conservative” treatment Plaintiff sought; (3) Plaintiff’s

 9   activities of daily living (e.g., taking nightly walks, using public

10   transportation and shopping in stores for food) assertedly were

11   inconsistent with Plaintiff’s alleged limitations; and (4) Plaintiff’s

12   alleged memory loss assertedly was “inconsistent” with the objective

13   medical record (A.R. 474-75).

14

15        With regard to the second stated reason, a limited course of

16   treatment sometimes can justify the rejection of a claimant’s

17   testimony, at least where the testimony concerns physical problems.

18   See, e.g., Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (lack

19   of consistent treatment, such as where there was a three to four month

20   gap in treatment, properly considered in discrediting claimant’s back

21   pain testimony); Meanel v. Apfel, 172 F.3d 1111, 1114 (9th Cir. 1999)

22   (in assessing the credibility of a claimant’s pain testimony, the

23   Administration properly may consider the claimant’s failure to request

24   treatment and failure to follow treatment advice) (citing Bunnell v.

25   Sullivan, 947 F.2d 341, 346 (9th Cir. 1991) (en banc)); Matthews v.

26   Shalala, 10 F.3d 678, 679-80 (9th Cir. 1993) (permissible credibility

27   factors in assessing pain testimony include limited treatment and

28   minimal use of medications); see also Johnson v. Shalala, 60 F.3d

                                        23
 1   1428, 1434 (9th Cir. 1995) (absence of treatment for back pain during

 2   half of the alleged disability period, and evidence of only

 3   “conservative treatment” when the claimant finally sought treatment,

 4   sufficient to discount claimant’s testimony).

 5

 6        In the present case, however, it is highly doubtful Plaintiff’s

 7   treatment accurately may be characterized as “conservative” within the

 8   meaning of Ninth Circuit jurisprudence (even though Plaintiff’s

 9   doctors sometimes used the term “conservative” to reference any

10   treatment not involving surgery, see A.R. 1521, 1627).   As detailed

11   above, the record shows that Plaintiff regularly sought treatment from

12   several providers throughout the alleged disability period, followed

13   up as ordered and complied with all non-surgical treatment

14   suggestions, including physical therapy, narcotic pain medication and

15   multiple epidural injections.10   Although doctors have not recommended

16   surgery for Plaintiff’s lumbar spine, Plaintiff’s treatment does not

17   appear to have been “routine” or “conservative,” as those terms are

18   employed in case law.   See, e.g., Childress v. Colvin, 2014 WL

19   4629593, at *12 (N.D. Cal. Sept. 16, 2014) (“[i]t is not obvious

20   whether the consistent use of [Norco] (for several years) is

21

22
          10
               While Plaintiff reported in March of 2015 to Dr.
23   Alsharif that medications controlled his pain (A.R. 1109),
     Plaintiff reported to Dr. Raju that same month that he had no
24   improvement in his pain (A.R. 1626). Plaintiff also reported
25   from March through May of 2016 either that Norco and Lidocaine
     patches were controlling his pain or that he was stable on his
26   medications (A.R. 1426, 1556, 1560). However, any relief
     Plaintiff reportedly experienced appears to have been only
27   temporary since Plaintiff reported radiating neck and back pain
     not relieved by medications from June of 2016 onward (A.R. 1554,
28   1826, 1836, 1839, 1842, 1846, 2070, 2114).

                                        24
 1   ‘conservative’ or in conflict with Plaintiff’s pain testimony”);

 2   Aguilar v. Colvin, 2014 WL 3557308, at *8 (C.D. Cal. July 18, 2014)

 3   (“It would be difficult to fault Plaintiff for overly conservative

 4   treatment when he has been prescribed strong narcotic pain

 5   medications”); Christie v. Astrue, 2011 WL 4368189, at *4 (C.D. Cal.

 6   Sept. 16, 2011) (refusing to characterize as “conservative” treatment

 7   including use of narcotic pain medication and epidural injections).

 8

 9        With regard to the third stated reason, inconsistencies between

10   admitted activities and claimed incapacity properly may impugn the

11   accuracy of a claimant’s testimony and statements under certain

12   circumstances.   See, e.g., Thune v. Astrue, 499 Fed. App’x 701, 703

13   (9th Cir. 2012) (ALJ properly discredited pain allegations as

14   contradicting claimant’s testimony that she gardened, cleaned, cooked,

15   and ran errands); Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th

16   Cir. 2008) (claimant’s “normal activities of daily living, including

17   cooking, house cleaning, doing laundry, and helping her husband in

18   managing finances” provided sufficient explanation for discounting

19   claimant’s testimony).   Yet, it is difficult to reconcile Ninth

20   Circuit opinions discussing when a claimant’s admitted activities may

21   and may not justify a discounting of the claimant’s testimony and

22   statements.   Compare Stubbs-Danielson v. Astrue with Vertigan v.

23   Halter, 260 F.3d 1044, 1049-50 (9th Cir. 2001) (“the mere fact that a

24   plaintiff has carried on certain daily activities, such as grocery

25   shopping, driving a car, or limited walking for exercise, does not in

26   any way detract from her credibility as to her overall disability”);

27   see also Diedrich v. Berryhill, 874 F.3d 634, 642-43 (9th Cir. 2017)

28   (daily activities of cooking, cleaning, vacuuming, washing dishes,

                                        25
 1   shopping and cleaning a cat’s litter box insufficient to discount the

 2   claimant’s subjective complaints).

 3

 4        Contrary to the ALJ’s stated findings in the present case,

 5   Plaintiff’s admitted activities of taking short daily walks, using

 6   public transportation, shopping for 10 to 15 minutes a day for food,

 7   and making “ready made” meals when he is not homeless, do not properly

 8   undermine Plaintiff’s subjective complaints.   See Revels v. Berryhill,

 9   874 F.3d 648, 667-68 (9th Cir. 2017) (ALJ erred in finding disparity

10   between claimant’s reported activities and symptom testimony where the

11   claimant indicated she could use the bathroom, brush her teeth, wash

12   her face, take her children to school, wash dishes, do laundry, sweep,

13   mop, vacuum, go to doctor’s appointments, visit her mother and father,

14   cook, shop, get gas, and feed her dogs; ALJ failed to acknowledge the

15   claimant’s explanation, consistent with her symptom testimony, that

16   she could complete only some tasks in a single day and regularly

17   needed to take breaks).   There is no material inconsistency between

18   Plaintiff’s admitted activities and Plaintiff’s claimed incapacity.

19

20        With regard to the first and fourth stated reasons, asserted

21   inconsistencies between a claimant’s subjective complaints and the

22   objective medical evidence can be a factor in discounting a claimant’s

23   subjective complaints, but cannot “form the sole basis.”   See Burch v.

24   Barnhart, 400 F.3d at 681; Rollins v. Massanari, 261 F.3d 853, 857

25   (9th Cir. 2001).   Where there is an alleged inconsistency between the

26   medical evidence and a claimant’s subjective complaints, the ALJ must

27   make a specific finding identifying the testimony the ALJ finds not

28   credible and linking the rejected testimony to parts of the medical

                                          26
 1   record supporting the ALJ’s non-credibility determination.   See

 2   Brown-Hunter v. Colvin, 806 F.3d at 494 (holding it was legal error

 3   for ALJ to fail to make such a link) (citations omitted).

 4

 5        Here, the ALJ stated that, although Plaintiff complained he had

 6   limited ambulation and used a cane, several examinations reportedly

 7   noted a normal gait and station, and full motor strength and intact

 8   sensation in the lower extremities (A.R. 474).   The ALJ also stated

 9   that, although Plaintiff complained of memory loss, Plaintiff’s mental

10   status examinations “did not demonstrate cognitive deficits” (A.R.

11   474-75).   These isolated findings do not accurately capture the tenor

12   of the medical record as a whole, which also includes findings of

13   lumbar radiculopathy (A.R. 403, 1432, 1434, 1436-37), lumbar stenosis

14   (A.R. 361-62, 1148-49, 1521, 1775), mild leg weakness (A.R. 945), and

15   fibromyalgia (signs and symptoms of which include “cognitive or memory

16   problems” and “muscle weakness”; see SSR 12-2p at *3 & n.9 (discussing

17   fibromyalgia diagnostic criteria)) (A.R. 1775), and assessment of

18   memory loss and possible mild neurocognitive disorder based in part on

19   Plaintiff’s brain MRI (A.R. 2000-01).   In any event, the isolated

20   findings cited by the ALJ are not inconsistent with Plaintiff’s

21   claimed problems with balancing and walking limitations.    The ALJ’s

22   findings are not a legally sufficient reason to discount Plaintiff’s

23   subjective complaints.   See, e.g., Cash v. Berryhill, 2018 WL 571940,

24   at *8-11 (S.D. Cal. Jan. 26, 2018), adopted, 2018 WL 1101087 (S.D.

25   Cal. Feb. 26, 2018) (finding ALJ erred in failing to articulate

26   consideration of fibromyalgia’s unique symptoms in concluding evidence

27   undermined Plaintiff’s statements alleging disabling pain and weakness

28   and memory problems); see generally Revels v. Berryhill, 874 F.3d at

                                        27
 1   656-57 (explaining that those suffering from fibromyalgia have muscle

 2   strength, sensory functions, and reflexes that are normal, and

 3   experience symptoms including widespread pain and cognitive or memory

 4   problems that “wax and wane”); Garrison v. Colvin, 759 F.3d 995, 1017

 5   (9th Cir. 2014) (“[I]t is error to reject a claimant’s testimony

 6   merely because symptoms wax and wane in the course of treatment.

 7   Cycles of improvement and debilitating symptoms are a common

 8   occurrence, and in such circumstances it is error for an ALJ to pick

 9   out a few isolated instances of improvement . . . and to treat them as

10   a basis for concluding a claimant is capable of working.”) (citing

11   Holohan v. Massanari, 246 F.3d 1195, 1205 (9th Cir. 2001).

12

13        Defendant cites to: (1) Dr. Yashruti’s observation that Plaintiff

14   declined to walk on his toes, heels or squat, and declined other

15   physical testing – where Dr. Yashruti had found no orthopedic evidence

16   to justify Plaintiff’s movements (without reviewing Plaintiff’s lumbar

17   spine CT scan showing degeneration) (A.R. 346-50);11 and (2) asserted

18   absence from the record of a prescription for a cane (but see A.R.

19   1690, 1693 (Dr. Kim’s record noting that the pharmacy had ordered a

20   large handle cane for Plaintiff)).    Defendant argues that Plaintiff’s

21   asserted lack of cooperation with Dr. Yashruti and “self-prescription”

22   of his cane are reasons to discount Plaintiff’s subjective statements.

23   See Defendant’s Motion, pp. 3-4.   Because the ALJ did not specify such

24   matters as reasons to discount Plaintiff’s credibility (see A.R. 473-

25

26
          11
               The ALJ discounted Dr. Yashruti’s opinion that
27   Plaintiff was capable of performing medium work as not consistent
     with the medical record as a whole or more recent diagnostic
28   studies (A.R. 475).

                                          28
 1   75), the Court cannot uphold the credibility determination on the

 2   basis of such considerations.   See Pinto v. Massanari, 249 F.3d 840,

 3   847 (9th Cir. 2001) (the court “cannot affirm the decision of an

 4   agency on a ground that the agency did not invoke in making its

 5   decision”).

 6

 7         The Court is unable to conclude that the ALJ’s failure to state

 8   legally sufficient reasons for discounting Plaintiff’s credibility was

 9   harmless.   “[A]n ALJ’s error is harmless where it is inconsequential

10   to the ultimate non-disability determination.”   Molina v. Astrue, 674

11   F.3d 1104, 1115 (9th Cir. 2012) (citations and quotations omitted).

12   Here, the vocational expert testified that, if someone were off task

13   20 percent of the work day, there would be no jobs the person could

14   perform (A.R. 583).   The vocational expert did not testify there are

15   jobs performable by a person as limited as Plaintiff claims to be

16   (A.R. 577-92).

17

18   IV.   The ALJ Also Erred in Evaluating the Medical Evidence.

19

20         In determining Plaintiff’s residual functional capacity, the ALJ

21   summarized: (1) Dr. Raju’s January, 2015 “Medical Assessment of

22   Ability to Do Work-Related Activities (Physical)” form finding

23   Plaintiff capable of performing a limited range of light work (A.R.

24   448-51); and (2) Dr. Raju’s September, 2014 General Relief “Report of

25   Examination” form, indicating that Plaintiff is unsuitable for any

26   employment and limited to “no lifting, prolonged sitting or walking”

27   (A.R. 414).   See A.R. 475.   The ALJ gave the “least weight” to Dr.

28   Raju’s opinions, which the ALJ described as finding Plaintiff “capable

                                         29
 1   of less than sedentary exertional work,” reasoning:

 2

 3        Although Dr. Raju is a treating physician who had a treating

 4        relationship with the claimant since 2014, the findings from

 5        his examinations of the claimant were generally mild.   For

 6        instance, Dr. Raju noted the claimant exhibited decreased

 7        lumbar flexion and extension due to pain, but he found he

 8        claimant was neurologically intact and observed the claimant

 9        ambulate without assistance.   The undersigned has given

10        least weight to Dr. Raju because his opinions are

11        inconsistent and not well-supported by his objective

12        findings.

13

14   (A.R. 475-76 (internal citations omitted)).

15

16        The vocational expert had testified that, if a person were absent

17   two times a month there would be no jobs that person could perform

18   (A.R. 581; see also A.R. 88-89 (vocational expert also testifying in

19   prior administrative hearing that a person could not maintain

20   employment if absent two days a month)).   Despite this testimony and

21   despite the Court’s remand order in the Prior Action finding that the

22   former ALJ provided insufficient reasons for rejecting Dr. Raju’s

23   opinion regarding Plaintiff’s absenteeism, on remand the new ALJ did

24   not even acknowledge Dr. Raju’s opinion regarding Plaintiff’s

25   absenteeism (A.R. 475-76).   This was error.   See Flores v. Shalala, 49

26   F.3d 562, 570-71 (9th Cir. 1995) (an ALJ “may not reject ‘significant

27   probative evidence’ without explanation”) (quoting Vincent v. Heckler,

28   739 F.2d 1393, 1395 (9th Cir. 1984)).    The “ALJ’s written decision

                                         30
 1   must state reasons for disregarding [such] evidence.”   Flores v.

 2   Shalala, 49 F.3d at 571.   “[A]n ALJ cannot in its [sic] decision

 3   totally ignore a treating doctor and his or her notes, without even

 4   mentioning them.”   Marsh v. Colvin, 792 F.3d 1170, 1172-73 (9th Cir.

 5   2015) (citing Garrison v. Colvin, 759 F.3d at 1012); Lingenfelter v.

 6   Astrue, 504 F.3d 1028, 1038 n.10 (9th Cir. 2007) (“Of course, an ALJ

 7   cannot avoid these requirements [to state specific, legitimate

 8   reasons] by not mentioning the treating physician’s opinion and making

 9   findings contrary to it.”); Salvadore v. Sullivan, 917 F.2d 13, 15

10   (9th Cir. 1990) (implicit rejection of treating physician’s opinion

11   cannot satisfy Administration’s obligation to set forth “specific,

12   legitimate reasons”).12

13

14   V.   Remand for Further Administrative Proceedings is Appropriate.

15

16        Remand is appropriate because the circumstances of this case

17   suggest that further development of the record and further

18   administrative review could remedy the ALJ’s errors.    See McLeod v.

19   Astrue, 640 F.3d 881, 888 (9th Cir. 2011); see also INS v. Ventura,

20   537 U.S. 12, 16 (2002) (upon reversal of an administrative

21   determination, the proper course is remand for additional agency

22

23        12
               The ALJ’s reasoning that Dr. Raju’s form opinions were
     “inconsistent” could be a specific and legitimate reason for
24   rejecting certain of Dr. Raju’s opinions. See Batson v.
25   Commissioner, 359 F.3d 1190, 1195 (9th Cir. 2004) (ALJ properly
     gave minimal evidentiary weight to treating physician’s checklist
26   opinion that did not have supportive objective evidence, and was
     contradicted by other statements); compare A.R. 414 with A.R.
27   448-49. Even so, under the circumstances of the remand, the ALJ
     should have at least addressed Dr. Raju’s opinion that Plaintiff
28   would miss two days of work per month.

                                        31
 1   investigation or explanation, except in rare circumstances); Leon v.

 2   Berryhill, 880 F.3d 1041, 1044 (9th Cir. 2017) (reversal with a

 3   directive for the immediate calculation of benefits is a “rare and

 4   prophylactic exception to the well-established ordinary remand rule”);

 5   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the

 6   district court concludes that further administrative proceedings would

 7   serve no useful purpose, it may not remand with a direction to provide

 8   benefits”); Treichler v. Commissioner, 775 F.3d 1090, 1101 n.5 (9th

 9   Cir. 2014) (remand for further administrative proceedings is the

10   proper remedy “in all but the rarest cases”); Harman v. Apfel, 211

11   F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000)

12   (remand for further proceedings rather than for the immediate payment

13   of benefits is appropriate where there are “sufficient unanswered

14   questions in the record”); Connett v. Barnhart, 340 F.3d 871, 876 (9th

15   Cir. 2003) (remand is an option where the ALJ fails to state

16   sufficient reasons for rejecting a claimant’s excess symptom

17   testimony); but see Orn v. Astrue, 495 F.3d 625, 640 (9th Cir. 2007)

18   (citing Connett for the proposition that “[w]hen an ALJ’s reasons for

19   rejecting the claimant’s testimony are legally insufficient and it is

20   clear from the record that the ALJ would be required to determine the

21   claimant disabled if he had credited the claimant’s testimony, we

22   remand for a calculation of benefits”) (quotations omitted); see also

23   Brown-Hunter v. Colvin, 806 F.3d at 495-96 (discussing the narrow

24   circumstances in which a court will order a benefits calculation

25   rather than further proceedings); Ghanim v. Colvin, 763 F.3d 1154,

26   1166 (9th Cir. 2014) (remanding for further proceedings where the ALJ

27   failed to state sufficient reasons for deeming a claimant’s testimony

28   not credible); Vasquez v. Astrue, 572 F.3d 586, 600-01 (9th Cir. 2009)

                                       32
 1   (a court need not “credit as true” improperly rejected claimant

 2   testimony where there are outstanding issues that must be resolved

 3   before a proper disability determination can be made).   There remain

 4   significant unanswered questions in the present record.13

 5

 6         Plaintiff asks that the Court direct the Administration to

 7   “credit as true” Dr. Raju’s opinion that Plaintiff would be absent

 8   from work two days per month.   Ninth Circuit authorities are in

 9   conflict regarding the availability of a remedy crediting as true

10   improperly rejected evidence when remanding for further administrative

11   proceedings.   See Baltazar v. Berryhill, 2017 WL 2369363, at *7-9

12   (C.D. Cal. May 31, 2017) (and cases cited therein).   Even if

13   available, the “credit as true” remedy would not be appropriate here.

14   The bases for Dr. Raju’s opinion should be explored on remand.     See

15   Garrison v. Colvin, 759 F.3d at 1020 (court will credit-as-true

16   medical opinion evidence only where, inter alia, “the record has been

17   fully developed and further administrative proceedings would serve no

18   useful purpose”).

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25
           13
26             For example, it is not clear whether the ALJ would be
     required to find Plaintiff disabled for the entire claimed period
27   of disability even if Plaintiff’s testimony and the treating
     physician’s opinions were fully credited. See Luna v. Astrue,
28   623 F.3d 1032, 1035 (9th Cir. 2010).

                                        33
 1                                 CONCLUSION

 2

 3        For all of the foregoing reasons,14 Plaintiff’s and Defendant’s

 4   motions for summary judgment are denied and this matter is remanded

 5   for further administrative action consistent with this Opinion.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9             DATED: February 15, 2019.

10

11                                               /s/
                                           CHARLES F. EICK
12                                 UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          14
               The Court has not reached any other issue raised by
27   Plaintiff except insofar as to determine that reversal with a
     directive for the immediate payment of benefits would not be
28   appropriate at this time.

                                       34
